LUMBARD, Circuit Judge
(dissenting) :
I dissent. I would grant the writ of mandamus and direct the trial judge to set a trial date not earlier than November 1,1973.
This court is not powerless, in the face of the circumstances presented to the district court, to require, that in a case of this importance, without precedent in the history of the country, adequate time be allowed for the defendants to prepare their defense to these numerous, complicated and somewhat novel charges in a 16 count, 46 page indictment.
Of even more importance than the prompt disposition of a criminal ease is the requirement that the trial be a fair one so that justice may be done. This principle is of such importance that it would seriously prejudice public confidence in the administration of justice were these defendants forced to commence trial at a time when they have not had sufficient time to consult with their counsel and when their counsel manifestly have not had enough time adequately to prepare their defense, for the reasons set out in Judge Friendly’s opinion. While the setting of September 11 as the trial date may have seemed reasonable on May 29, it became abundantly clear in the following weeks that the defendants and their counsel could not adequately prepare by September 11.
In my opinion, we should not be content to admonish the trial judge to do that which it is clear he should do; we should exercise our supervisory power over the administration of criminal justice to ensure proper action on the part of the trial judge. While it is true that there is no reported decision of a federal appellate court which supports this view, it is equally true that this case and all the circumstances surrounding its prosecution are unprecedented.
The supervisory power over the administration of criminal justice must be exercised when a situation crying out for its use is clearly presented. I would not construe the granting of mandamus in a case such as this as constituting any precedent for entertaining such a petition in other cases.